          Case 5:20-cv-03103-SAC Document 4 Filed 05/06/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MICHAEL PAUL SORDEN,

               Plaintiff,

               v.                                             CASE NO. 20-3103-SAC

LOU MILLER, et al.,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Michael Paul Sorden is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file a proper amended complaint to cure the deficiencies.

1. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff is

housed at the Saline County Jail in Salina, Kansas (“SCJ”). The Court granted Plaintiff leave to

proceed in forma pauperis. (Doc. 3.)

       Plaintiff alleges in his Complaint (Doc. 1) that he has been on mental health medication

since the age of thirteen and he is now thirty-eight years old. He alleges that he is bipolar and has

been diagnosed with PTSD and paranoia with video and audio hallucinations. Plaintiff claims

“mental distress” in Count I, and “inappropriate mental health care” in Count II. Plaintiff alleges

that Defendants are unwilling to give him his prescribed mental health medications.




                                                 1
          Case 5:20-cv-03103-SAC Document 4 Filed 05/06/20 Page 2 of 7




       Plaintiff names Lou Miller, Mental Health Practitioner, and Josie Wagner, Medical/Mental

Referring Practitioner, as defendants. Plaintiff seeks relief for “extreme mental anguish and duress

for the amount of $60,000.” (Doc. 1, at 5.)

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to



                                                 2
           Case 5:20-cv-03103-SAC Document 4 Filed 05/06/20 Page 3 of 7




relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).



                                                   3
            Case 5:20-cv-03103-SAC Document 4 Filed 05/06/20 Page 4 of 7




III. DISCUSSION

        1. Medical Claims

        The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment.1 “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

        The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at 104,

105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation omitted).

A serious medical need includes “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000)).

         “The subjective component is met if a prison official knows of and disregards an excessive

risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring a prison

official’s state of mind, “the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).




1
  If Plaintiff is a pretrial detainee, his claims are governed by the Due Process Clause rather than the Eighth
Amendment. But “[t]he distinction effectively is immaterial . . . because ‘[u]nder the Fourteenth Amendment due
process clause, pretrial detainees are entitled to the degree of protection against denial of medical attention which
applies to convicted inmates under the Eighth Amendment.’” Thomas v. Guffey, 367 F. App’x 957, 959 n.2 (10th Cir.
2010) (quoting Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009), cert. denied 558 U.S. 877 (2009)).

                                                         4
           Case 5:20-cv-03103-SAC Document 4 Filed 05/06/20 Page 5 of 7




        A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle,

429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)

(prisoner’s right is to medical care—not to type or scope of medical care he desires and difference

of opinion between a physician and a patient does not give rise to a constitutional right or sustain

a claim under § 1983).

        Plaintiff’s allegations do not show a complete lack of medical care, but rather show Plaintiff’s

disagreement regarding the proper course of treatment or medication. A complaint alleging that plaintiff

was not given plaintiff’s desired medication, but was instead given other medications, “amounts

to merely a disagreement with [the doctor’s] medical judgment concerning the most appropriate

treatment.” Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010) (noting that plaintiff’s

allegations indicate not a lack of medical treatment, but a disagreement with the doctor’s medical

judgment in treating a condition with a certain medication rather than others); Hood v. Prisoner

Health Servs., Inc., 180 F. App’x 21, 25 (10th Cir. 2006) (unpublished) (where appropriate non-

narcotic medication was offered as an alternative to the narcotic medication prescribed prior to

plaintiff’s incarceration, a constitutional violation was not established even though plaintiff

disagreed with the treatment decisions made by prison staff); Carter v. Troutt, 175 F. App’x 950

(10th Cir. 2006) (unpublished) (finding no Eighth Amendment violation by prison doctor who

refused to prescribe a certain pain medication where he prescribed other medications for the inmate

who missed follow-up appointment for treatment and refused to be examined unless he was

prescribed the pain medication he wanted); Ledoux v. Davies, 961 F.2d 1536, 1537 (10th Cir.

1992) (“Plaintiff’s belief that he needed additional medication, other than that prescribed by the

treating physician, as well as his contention that he was denied treatment by a specialist is . . .

insufficient to establish a constitutional violation.”).
                                                   5
             Case 5:20-cv-03103-SAC Document 4 Filed 05/06/20 Page 6 of 7




         Plaintiff has failed to show that any defendant was deliberately indifferent regarding his

medication and his medical claims are subject to dismissal. Plaintiff has failed to show that

Defendants disregarded an excessive risk to his health or safety or that they were both aware of

facts from which the inference could be drawn that a substantial risk of serious harm existed, and

also drew the inference. Plaintiff’s claims suggest, at most, negligence, and are subject to

dismissal.

         2. No Physical Injury

         Plaintiff’s request for compensatory damages is barred by 42 U.S.C. § 1997e(e), because

Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in pertinent part that

“[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e).

III. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper amended

complaint upon court-approved forms that cures all the deficiencies discussed herein.2 Plaintiff is

given time to file a complete and proper amended complaint in which he (1) raises only properly

joined claims and defendants; (2) alleges sufficient facts to state a claim for a federal constitutional


2
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to be
retained from the original complaint. Plaintiff must write the number of this case (20-3103-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint. See
Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint, where
he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations, and
circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                           6
            Case 5:20-cv-03103-SAC Document 4 Filed 05/06/20 Page 7 of 7




violation and show a cause of action in federal court; and (3) alleges sufficient facts to show

personal participation by each named defendant.3

          If Plaintiff does not file an amended complaint within the prescribed time that cures all the

deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff                                 is    granted     until

June 1, 2020, in which to show good cause, in writing, to the Honorable Sam A. Crow, United

States District Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated

herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until June 1, 2020, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated May 6, 2020, in Topeka, Kansas.

                                                      S/ Sam A. Crow
                                                      SAM A. CROW
                                                      SENIOR U. S. DISTRICT JUDGE




3
  The Court also notes that Plaintiff failed to sign his Complaint. (Doc. 1, at 5.) Plaintiff must sign any amended
complaint that he files. The Court’s Local Rules provide that: “The original of every pleading, motion, or other paper
filed by a party not represented by an attorney must bear the genuine signature of the pro se party.” D. Kan.
Rule 5.1(b).

                                                          7
